Case 1:19-cv-06189-LDH-RML Document 17-2 Filed 02/11/20 Page 1 of 1 PageID #: 132



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  AIRWAIR INTERNATIONAL LTD., a company of the
  United Kingdom,

                  Plaintiffs,                                   No. l:19-cv-06189-LDH-RML
           V.

  PRIMARK US CORPORATION, a Delaware
  corporation, PRIMARK LIMITED, a limited company in
  England and Wales,

                   Defendants.


                          ADMISSION TO PRACTICE PRO HAC VICE

          The motion for admission to practice pro hac vice in the above captioned matter is

 granted. The admitted attorney Jennifer A. Golinveaux is permitted to argue or try this particular

 case in whole or in part as counsel for Defendants Primark Limited and Primark US Corp.

          This Order becomes effective upon the Court's receipt of the required $150.00 fee and

 confirms your appearance as counsel in this case. A notation of your admission pro hac vice in

 the above listed case will be made on the roll of attorneys.



 Dated:




 cc:      Pro hac vice attorney
          Court file
